DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/1/2019, 10/8/2019, 1/27/2021 have been acknowledged, however only a cursory review over the references was conducted due to the large number of references included on the IDS. 
Further, some of the references are quite large, 2822 pages is just one reference. In view of the large number of references and sheer size, the Examiner requests the Applicant to point out relevant sections of each listed IDS references to help further prosecution.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Restriction/Election of Species
Applicant's election without traverse of Species XI (Claims 29 and 67) in the reply filed on 8/31/2020 is acknowledged. Claims 6-10, 13-17, 30, 44-48, 51-55, and 68 have will be withdrawn.  Therefore the requirement is still deemed proper and is FINAL.
Status of Application
Claims 1-78 are pending. Claims 6-10, 13-17, 30, 44-48, 51-55, and 68 have been withdrawn due to an Election of Species. Claims 1-5, 11-12, 18-29, 31-43, 49-50, 56-67, and 69-78 will be examined. Claim 1 and 39 are the independent claims. Claims 1, 11, 39, and 49, This Final Office action is in response to the “Amendments and Remarks” received on 1/22/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 1/22/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim objection to the Abstract, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection to the Abstract have been withdrawn.
With respect to the claim objection to the Drawings, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection to the Drawings have been withdrawn.
With respect to the claim objection to the Title, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection to the Title have been withdrawn.

With respect to the claim rejections of Claims 1-5, 11-12, 18-29, 31-43, 49-50, 56-67, and 69-78 under 35 U.S.C. § 102 and 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “There clearly is a distinction between a "track" and a "kinematic state" of a track as clearly known by one skilled in the art and as discussed throughout Applicant's specification and Sidki. Applicant and Sidki use the terms "track" and "state" in the same way. While a track can have a kinematic state, a kinematic state cannot have a track, and a kinematic state is not the same as a track. This is important because no portion of Sidki discloses the claimed limitations. When the terms "track" and "kinematic state" are properly used, this is quite evident” and the Office respectfully disagrees.
While the Office agrees with applicants definition of States and Tracks, and even uses the same definitions:
Track = A track is a data record established and maintained by the SAC 302B representing an object, condition, or feature [Specification, ¶ 0165]
State = State refers to the kinematic state of an object, including position, distance, heading, trend, altitude, velocity, and/or acceleration relative to a baseline [Specification, ¶ 0165];

Applicant further remarks “Sidki Does Not Disclose Outputting the First Kinematic State From the State Estimation Filter and Using the Second Kinematic State Claim Limitations” and the Office respectfully disagrees.
It remains the Office’s stance that Sidki discloses outputting a kinematic state, since the kinematic state can be position, as defined by applicant, and agreed to by the Office. In paragraphs 0115-0119, Sidki states “The prediction phase of the filter takes the updated estimate of the current state x_(k|k) and produces the state estimate for the next state x_(k+1|k) based on the system dynamics. In the case of the unscented Kalman filter and the particle filter, during the prediction phase, both produce multiple state predictions, and during the update phase, produce a single updated estimation by combining the multiple state predictions with the measurements”, where the state is clearly estimated, predicted in the future based on sensor and data fusion, and this is repeated, thus recursive. Further, the vehicle is controlled based on these measurements, as stated in the Abstract where it states “decision engine to improve the vessel arbitration process in deciding which way to turn, how fast to go, obstacle avoidance, and mission monitoring”. Therefore the Office respectfully disagrees.
Applicant further remarks “No portion of Sidki discloses, teaches, or suggests at least one processor to "output the first predicted kinematic state estimate of the object from the state estimation filter for use by at least one first process of the motorized 
It remains the Office’s stance that Sidki clearly discloses a recursive process, since the MHT algorithm is iteratively. Further, based on the algorithms, the vehicle is controlled, and finally the tracking filter take into account “takes the prior estimation of the current state x_(k|k−1), the current measurement z_k, and associated uncertainties to produce the updated estimate of the current state x_(k|k). The prediction phase of the filter takes the updated estimate of the current state x_(k|k) and produces the state estimate for the next state x_(k+1|k) based on the system dynamics” thus as the claims are currently presented, it remains the Office’s stance that Sidki clearly discloses the claimed subject matter. Therefore the Office respectfully disagrees.
Applicant remarks “Finally, Sidki does not disclose, teach, or suggest at least one processor to use at least one recursive state estimation filter and at least one object kinematic model to perform the limitations identified in claim 1. For this reason, claim 1 
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                           Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 23-29, 31-43, 61-67, 69-76 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sidki et al. (United States Patent Publication 2017/0225760).
With respect to Claim 1: Sidki discloses “A processing system for a motorized mobile system” [Sidki, Abstract, ¶ 0010-0011]; 
“comprising: at least one sensor to measure one or more kinematic states of an object proximate to the motorized mobile system” [Sidki, ¶ 0010-0011, 0028-0029 and 0039]; 
“and at least one processor to use at least one recursive state estimation filter” [Sidki, ¶ 0016-0017, 0039, 0115-0119, and 0122-0123];
“and at least one object kinematic model” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0123]; 
“to: predict a first kinematic state estimate of the object based on a prior knowledge of state for the object” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0123]; 
“output the first predicted kinematic state estimate of the object from the state estimation filter for use by at least one first process of the motorized mobile system” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0123]; 
“wherein the at least one first process causes one or more actions to be taken by the motorized mobile system based on the first predicted kinematic state estimate of the object” [Sidki, ¶ 0010-0011, 0028-0029 and 0039];
“receive a measured kinematic state of the object observed by the sensor” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0123]; 

“use the second kinematic state estimate of the object as an input to the state estimation filter to predict another first kinematic state estimate of the object” [Sidki, ¶ 0016-0017, 0115-0119, 0122-0123 and Figure 4]; 
“predict a first uncertainty estimate of state based on a prior knowledge of uncertainty of state” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0123]; 
“wherein the other first predicted kinematic state estimate of the object is output from the state estimation filter for use by the at least one first process of the motorized mobile system” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0123]; 
“wherein the at least one first process causes one or more actions to be taken by the motorized mobile system based on the other first predicted kinematic state estimate of the object” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0123].
With respect to Claim 2: Sidki discloses “The processing system of claim 1 wherein the one or more kinematic states comprises at least one of a position, a distance, a heading, a trend, an altitude, a velocity, and an acceleration, each relative to a frame of reference of the motorized mobile system” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0123].
With respect to Claim 3: Sidki discloses “The processing system of claim 1 wherein the measured kinematic state of the object comprises at least one of a 
With respect to Claim 4: Sidki discloses “The processing system of claim 1 wherein the at least one first process uses the first predicted kinematic state estimate of the object for at least one of collision avoidance, stability management, a navigation operation, and an alert operation” [Sidki, Abstract and Claim 1].
With respect to Claim 5: Sidki discloses “The processing system of claim 1 wherein the first predicted kinematic state estimate of the object comprises at least one of an estimate of a location of the object, an estimate of a position of the object, an estimate of a velocity of the object, an estimate of a distance to the object, an estimate of a heading of the object, an estimate of a trend of the object, an estimate of an altitude of the object, and an estimate of an acceleration of the object” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].
With respect to Claim 23: Sidki discloses “The processing system of claim 1 wherein the processor selects the at least one object kinematic model from a plurality of models to match a movement of the object” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].
With respect to Claim 24: Sidki discloses “The processing system of claim 1 wherein the processor calculates a filter residual as a function of a difference between the first predicted kinematic state estimate of the object and the measured kinematic state of the object observed by the sensor and outputs the 
With respect to Claim 25: Sidki discloses “The processing system of claim 1 wherein the processor determines a model confidence interval that the measured kinematic state of the object observed by the sensor is within a range of expected values for the measured kinematic state of the object” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].
With respect to Claim 26: Sidki discloses “The processing system of claim 1 wherein the processor: compares a filter likelihood value to a model confidence interval” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129];
“the model confidence interval defining a range of expected values for the filter likelihood value” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129];
“the filter likelihood value representing a difference between the first predicted kinematic state estimate of the object and the measured kinematic state of the object” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129]; 
“if the processor determines the filter likelihood value is within the model confidence interval, the processor increases a model probability for the at least one object kinematic model” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129]; 
“and if the processor determines the filter likelihood value is outside the model confidence interval, the processor decreases the model probability for the at least one object kinematic model” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].
Claim 27: Sidki discloses “The processing system of claim 26 wherein the processor switches from the at least one object kinematic model to another object kinematic model when the model probability for the at least one object kinematic model is below a predetermined level” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].
With respect to Claim 28: Sidki discloses “The processing system of claim 26 wherein the range of expected values for the model confidence interval is based on one or more prior state measurements, one or more uncertainty values for a sensor, and/or one or more values stored in memory” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].
With respect to Claim 29: Sidki discloses “The processing system of claim 1 wherein the processor determines a filter likelihood value and disables, reduces, or modifies one or more operations or functionality of the motorized mobile system when the filter likelihood value is outside of a confidence interval of one or more models, the filter likelihood value representing a difference between the first predicted kinematic state estimate of the object and the measured kinematic state of the object” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].
With respect to Claim 31: Sidki discloses “The processing system of claim 1 wherein: the processor uses the state estimation filter and a plurality of models each having a model probability” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].]; 

“uses the first predicted kinematic state estimate of the object and a measured kinematic state of the object observed by the sensor to determine a second kinematic state estimate of the object” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].]; 
“and uses the second kinematic state estimate of the object as an input to the state estimation filter using the model to predict another kinematic state estimate of the object” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].]; 
“and the processor either: selects one of the plurality of models with a highest model probability” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].]; 
“and outputs the first predicted kinematic state estimate of the selected model as an output estimate for use by the at least one first process of the motorized mobile system” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].]; 
“wherein the at least one first process causes one or more actions to be taken by the motorized mobile system based on the output estimate; or calculates for each model a product of the model probability for the model and the first predicted first kinematic state estimate of state for the model and sums the product of each model together as the output estimate for use by the at least one first process of the motorized mobile system” [Sidki, ¶ 0016-0017, 0115-0119, and 0122-0129].]; 

With respect to Claim 32: Sidki discloses “The processing system of claim 1 wherein the processor executes the state estimation filter that uses the object kinematic model, and the state estimation filter comprises at least one of a recursive filter, a Kalman filter, and a joint probabilistic data association filter” [Sidki, ¶ 0016-0017, 0029,  0115-0119, and 0122-0129].
With respect to Claim 33: Sidki discloses “The processing system of claim 1 wherein the object kinematic model comprises one or more algorithms” [Sidki, ¶ 0016-0017, 0029, 0115-0119, and 0122-0129].
With respect to Claim 34: Sidki discloses “The processing system of claim 1 wherein the object kinematic model comprises at least one of a maneuver model of a target, a constant velocity model, a down range acceleration model, and a cross range acceleration model” [Sidki, ¶ 0016-0017, 0029, 0115-0119, and 0122-0129].
With respect to Claim 35: Sidki discloses “The processing system of claim 1 wherein the object kinematic model comprises at least one of an interacting multiple model and a dynamically structured interacting multiple model” [Sidki, ¶ 0016-0017, 0029, 0115-0119, and 0122-0129].
With respect to Claim 36: Sidki discloses “The processing system of claim 1 wherein the object comprises at least one of a thing, a person, an animal, a 
With respect to Claim 37: Sidki discloses “The processing system of claim 1 wherein the sensor comprises at least one of an optical sensor, a sound sensor, a hall effect sensor, a proximity sensor, a radar sensor, a sonar sensor, an ultrasonic sensor, a LID AR sensor, a stereo vision camera, a structured light camera, and a time of flight camera” [Sidki, ¶ 0016-0017, 0028, 0115-0119, and 0122-0129].
With respect to Claim 38: Sidki discloses “The processing system of claim 1 wherein the motorized mobile system consists of one or more of a mobile chair, a mobility scooter, an electronic conveyance vehicle, a riding lawn mower, a grocery cart, an all-terrain vehicle, an off-road vehicle, and a golf cart” [Sidki, ¶ 0016-0017, 0028, 0115-0119, and 0122-0129].
With respect to Claim 39-43, 61-67, and 69-76: all limitations have been examined with respect to the system in claims 1-5, 23-29, and 31-38. The method taught/disclosed in claims 39-43, 61-67, and 69-76 can clearly perform on the system of claims 1-5, 23-29, and 31-38. Therefore claims 39-43, 61-67, and 69-76 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 77 and 78 are rejected under 35 USC 103 as being unpatentable over Sidki et al. (United States Patent Publication 2017/0225760) in view of Kamen et al. (United States Patent Publication 2002/0121394).
With respect to Claim 77: While Sidki discloses using models and filters to predict motion and control a vehicle, where the vehicle includes chairs, thus they 
Kamen, which is also a vehicle control system teaches “The processing system of claim 1 wherein the motorized mobile system is a mobile chair” [Kamen, ¶ 0203 and Figure 2a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kamen into the invention of Sidki to not only control vehicle, which have chairs with models and filters as Sidki discloses but to also control actual mobile chairs by models and filters as taught by Kamen with a motivation controlling a chair and keeping it upright [Kamen, Abstract], this creating a safer environment. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on data and models and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 78: all limitations have been examined with respect to the system in claim 77. The method taught/disclosed in claims 78 can clearly perform on the system of claim 77. Therefore claim 78 is rejected under the same rationale.
Claim Objections
Claims 11, 12, 18-22, 49, 50, and 56-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669